THORNE, Judge
(dissenting):
{43 For the following reasons, I respectfully dissent. First, I disagree with Judge Jackson's claim that Gunderman needed to intervene in this action to contest the adoption. In re Baby Boy Doe, 894 P.2d 1285 (Utah Ct.App.1995), directs that Gunder-man's motion to revoke her consent should have been characterized as a rule 60(b) motion under the Utah Rules of Civil Procedure. See In re Baby Boy Doe, 894 P.2d at 1288. Furthermore, Judge Jackson's treatment of Gunderman's motion seems to require the court to evaluate the merits of Gunderman's claim of duress prior to having jurisdiction over her claim. Finally, while I agree that a best interest hearing is required, my reading of the record, as well as the trial court's order, suggest that the trial court fully addressed the children's best interests prior to returning them to the care of their mother. Therefore, any error in failing to hold a separate hearing was harmless.
I 44 First, I disagree with Judge Jackson's conclusion that Gunderman must intervene to attack the validity of her purported consent. In Baby Boy Doe, a mother appealed the denial of her motion to dismiss an adoption petition on the grounds that she had been persuaded to consent to the adoption against her will See id. at 1286. The mother sought a hearing on her motion under Utah Code Ann. section 78-30-4.10 (1992).1 See Baby Boy Doe, 894 P.2d at 1286. The supreme court reasoned that section 78-30-4.10 only applied to persons who had been " 'gerved with a notice of the adoption proceeding' " Id. at 1287 (citation omitted). The supreme court further reasoned that the mother had waived her right to notice and, therefore, she did not fall within the ambit of the statute. See id. at 1287-88. Thus, the court concluded, the mother could not pursue that avenue of relief. See id. However, the court stated that the mother
was not left without a remedy in challenging the validity of her consent. Rule 60(b) *1032of the Utah Rules of Civil Procedure provides that "[oIn motion and upon such terms as are just, the court may in the furtherance of justice relieve a party ... from a final judgment, order, or proceeding for the following reasons: .... (8) fraud ..., misrepresentation or other misconduct of an adverse party." [The mother] has alleged misrepresentation by the adoptive parents as grounds for invalidating the consent order of June 4. Thus, we treat [the mother's] motion to dismiss the petition as a[rlule 60(b) motion.
Id. (footnote and citation omitted.) Relying on State v. Parker, the trial court reasoned that the fact that the moving party did not label his motion a rule 60(b) motion was not dispositive. "In determining the character of a motion, the substance of the motion, not its caption, is controlling." Baby Boy Doe, 894 P.2d at 1288 (quoting State v. Parker, 872 P.2d 1041, 1044 (Utah Ct.App.1994)).2
T 45 In similar fashion, I would characterize Gunderman's attack upon the validity of her purported consent as a rule 60(b) motion.3 Here, Gunderman alleged that she signed the purported consent under duress, which would place her request for relief squarely within rule 60(b)@8). The trial court heard testimony concerning the execution of the purported consent document and concluded that it had been signed under duress. "A trial court is afforded broad discretion in ruling on a motion for relief from judgment under [rule] 60(b), and its determination will not be disturbed absent an abuse of diseretion." Birch v. Birch, 771 P.2d 1114, 1117 (Utah Ct.App.1989).4
T 46 In finding duress, the trial court made the following factual findings:5 (1) Without Gunderman's consent and without informing Gunderman of where he was taking the children, Gunderman's former husband removed the three children from Nevada, in violation of Nevada law, and transported them to Utah;6 (2) on February 6, 2001, the Helmses *1033filed a petition for adoption and claimed that consent from the mother would be provided shortly; (3) Gunderman's former husband had initially offered her one-thousand dollars in cash and the title to a car for her consent to the adoption; (4) after she balked, he then attempted to convince her that she was an unfit mother, and threatened to publically expose certain private information if she refused to sign; (5) he also offered to reconcile with her if she would consent to the adoption; (6) when finally permitted by her former husband to visit her children, Gunderman was subjected to additional pressure from her former husband's family who made a concerted effort to convinee her to consent to the adoption; (7) after she rebuffed each of these efforts, the Helmses' began to contact her directly in an attempt to convince her to consent to the adoption, including speaking with Gunderman or her former husband twenty-four times over the course of four days. One of these calls lasted nearly two-hours and involved Gunderman, the Helmses, and Gunderman's former husband, and featured a threat from the Helmses that Gun-derman's children would be placed in foster care-as Gunderman herself was growing up-if she refused to consent; (8) Gunder-man's former husband drove her to the commissioner's office, where she refused to go inside, which prompted him to ask the commissioner to come to the car to talk with her. There, after a brief conversation, the commissioner concluded that Gunderman was unwilling to consent to the adoption; (9) Gun-derman attempted to drive from Nevada to Utah to retrieve her children, but her night blindness prevented her from successfully achieving this goal. The next day, Gunder-man's former husband took her car to prevent her from further, similar attempts; (10) after this attempt, the Helmses repeated their threat to condemn the children to a life in foster care if Gunderman refused to consent; (11) Gunderman's former husband again drove her to the commissioner's office on March 22, 2001, and told her she was going to consent to the adoption, "or else." This threat and other pressure, prompted a "very emotional and crying" Gunderman to sign the consent. However, because Gunder-man had purposefully left her identification at home, the document was not notarized; (12) after signing the document, the Helmses denied Gunderman any access to the children, and suspecting that the original consent may be invalid, the Helmses told Gun-derman that if she wanted to see her children again she would sign a consent in front of a judge and cooperate with the notarization. Gunderman initially agreed, but when she found herself in front of the judge, she was unable to sign the consent. Instead, she told the judge that she did not want to consent to the adoption of her children; (13) on March 22, 2001, the Helmses filed Gunderman's consent with the court; and (14) on May 8, 2001, Gunderman filed her motion entitled: "Revocation of Consent to Adoption and Relinquishment of Parental Rights by Natural Mother."
T47 Based upon these findings, I would conclude that the trial court, in the exercise of its equitable discretion under rule 60(b), acted within its permitted range of discretion in concluding that the consent was a product of duress. Having concluded that duress tainted the purported consent, the court properly allowed Gunderman to withdraw her "consent."
48 In summary, I disagree with the procedure outlined by Judge Jackson for attacking the validity of a consent. Here, Gunderman filed a motion that Judge Jackson characterizes as a motion to intervene. Judge Jackson proposes that, on remand, Gunderman can intervene only if the trial court evaluates the merits of her claim and determines that her consent was given under duress.
T49 I disagree. The trial court has no jurisdiction over Gunderman before she intervenes. See Ostler v. Buhler, 1999 UT 99, ¶ 7, 989 P.2d 1073 (noting that "non-parties must adhere to the procedural requirements of Rule 24(c) in order to intervene in an action"); Openshaw v. Openshaw, 80 Utah 9, 12 P.2d 364, 865 (1982) (stating that "(al decree in favor of a person who is not a party to the action or proceeding is void because the court has no jurisdiction to make it"). I cannot support Judge Jackson's approach because it allows the trial court to rule on the *1034merits of Gunderman's consent without first acquiring jurisdiction over her claim.7
1 50 While I believe we should affirm the trial court's decision, if remand is necessary I agree with Judge Greenwood that no new hearing is required and the trial court should simply "re-examine the findings of fact previously entered, to determine if the three-part Andreini test is met." See Andreini v. Hultgren, 860 P.2d 916, 921 (Utah 1993). However, because credibility determinations are inherent in the application of the An-dreini test, and because Judge Hansen heard the witnesses and made the initial factual findings, I believe the case should be remanded to him for application of the An-dreini test.
T 51 Finally, while I agree with the majority's conclusion that a best interest hearing is required "[iln any case, and under any circumstance, if the court determines that a petition for adoption may not be granted," Utah Code Ann. § 78-80-4.16, in this case I believe that the trial court's failure to hold a separate hearing was harmless.8 See In re C.Y., 765 P.2d 251, 254 (Utah Ct.App.1988) ("The pivotal question is whether the error resulted in prejudice sufficient to warrant reversal of the ... order. An error is prejudicial 'only if a review of the record persuades the [appellate] court that without the error there was "a reasonable likelihood of a more favorable result ...." ' " (alterations in original) (citations omitted)).
152 The trial court, in its order, clearly considered the children's best interest prior to restoring them to their mother. Over the course of two full pages, the court found that "returning the children to their natural parents will not be detrimental to their welfare" and that Gunderman was "capable of giving the child[ren] the attention and love they need." The trial court was also "not persuaded that [Gunderman] had a substantial drug problem or that [she] was unwilling or unable to fulfill her parental responsibilities." The court further found that Gunderman has been willing and able to care for her children's needs, and that "the best interest of the children will best be served by being in the custody of their natural mother." I would, therefore, conclude that the trial court fully considered the children's best interest prior to restoring them to Gunderman, and that the failure to conduct a separate best interest hearing was, thus, harmless.
153 Accordingly, I respectfully dissent from the majority9 opinion and would affirm the trial court order.

. The statute in force at the relevant time provided that
[alny person who has been served with a notice of the adoption proceeding and who wishes to contest the adoption on any ground set forth in this section [including contesting the validity of consent or relinquishment to the adoption] shall file a motion in the adoption proceeding within 30 days of service. The court shall set a hearing no less than 21 days from service on all adverse parties to the motion....
Utah Code Ann. § 78-30-4.10 (1992).


. The mother in In re Baby Boy Doe, 894 P.2d 1285 (Utah Ct.App.1995), did not succeed with her rule 60(b) motion because it was found to be untimely. See id. at 1288. Unlike the mother in Baby Boy Doe, who sought to revoke her consent seven months after signing it, see id., in this case, Gunderman challenged the validity of her purported consent within six weeks of signing, thereby complying with the three-month time limit imposed by rule 60(b). See Utah R. Civ. P. 60(b) {stating that "the motion shall be made within a reasonable time and for reasons (1), (2), (3), or (4), not more than 3 months after the judgment, order, or proceeding was entered or taken").


. It is well settled that an appellate court may affirm the judgment appealed from " 'if it is sustainable on any legal ground or theory apparent on the record, even though such ground or theory differs from that stated by the trial court to be the basis of its ruling or action, and this is true even though such ground or theory is not urged or argued on appeal by appellee, was not raised in the lower court, and was not considered or passed on by the lower court.' " Bailey v. Bayles, 2002 UT 58, ¶ 10, 52 P.3d 1158 (citations omitted).


. I disagree with Judge Greenwood's claim that the legal principle articulated in Andreini v. Hultgren, 860 P.2d 916 (Utah 1993), applies regardless of whether duress is raised through a motion to intervene or a rule 60(b) motion. Utah courts have long held that "(tlhe allowance of a vacation of judgment [pursuant to rule 60(b) ] is a creature of equity designed to relieve against harshness of enfore-
"(tlhe allowance of a vacation of judgment [pursuant to rule 60(b) ] is a creature of equity designed to relieve against harshness of enfore-ing a judgment, which may occur through procedural difficulties, the wrongs of the opposing party, or misfortunes which prevent the presentation of a claim or defense.... [AJn equity court. . [.] may exercise wide judicial discretion in weighing the factors of fairness and public convenience, and this court on appeal will reverse the trial court only where an abuse of this discretion is clearly shown."
Boyce v. Boyce, 609 P.2d 928, 931 (Utah 1980) (quoting Warren v. Dixon Ranch Co., 123 Utah 416, 260 P.2d 741, 742-43 (1953)). Relief pursuant to rule 60(b) should be granted only " 'when it appears that the processes of justice have been so completely thwarted or distorted as to persuade the court that in fairness and good conscience the judgment should not be permitted to stand.' " Id. (quoting Haner v. Haner, 13 Utah 2d 299, 373 P.2d 577, 578 (1962)).
Rule 60(b) relief is equitable, not legal, in nature. If we apply legal principles in this context, the purpose of the rule is undermined and its existence would be rendered pointless.


. The majority characterizes the Helmses' coercion of Gunderman in the following way: "Gun-derman initially refused to give her consent to the adoption, but ultimately signed the consent form before the court appointed commissioner." The extensive and detailed factual findings of the trial court belie this broad generalization.


. Hiding the whereabouts of the children from Gunderman and taking them in violation of Nevada law is indicative of the pattern of behavior used to coerce Gunderman to sign a consent.


. Judge Jackson's approach also leaves unresolved many procedural questions. For example, it is unclear whether a "ruling" that a parental consent to adoption was valid would become res judicata and prevent further litigation on the matter. It is also unclear whether, if appealed, the appellate court would review the validity of the consent or whether the court would only review whether the parties complied with rule 24 of the Utah Rules of Civil Procedure. See Ostler v. Buhler, 1999 UT 99, ¶ 7, 989 P.2d 1073 (noting that "[rJule 24(c) plainly sets forth the procedure to be followed by a non-party's wish to intervene").


. I agree with Judge Greenwood's concerns regarding the best interest hearing in this case and her conclusion that a parent's right to their children should be closely guarded. For this reason, I question the necessity of a best interest hearing under circumstances such as these where children are kidnaped and taken across state lines for the purpose of adoption. However, the plain language of the statute clearly requires such a hearing, even when there has been no prior judicial action to remove the children. While the parties do not challenge the constitutionality of this hearing, I agree with Judge Greenwood that requiring the hearing in every instance is constitutionally suspect. Like Judge Greenwood, I strongly recommend that the legislature carve out an exception for when there is no dispute that the children involved have been unlawfully separated from a legal parent or guardian and placed for adoption without that parent or guardian's voluntary and knowing consent.


. While precedent seems to direct Utah courts to evaluate the validity of a consent to adoption by utilizing principles of contract law, I believe this is the wrong approach. In matters as important as a parent relinquishing his or her fundamental right to raise their child, I believe courts should apply a higher standard than those used for business transactions. A better approach, in my opinion, would be the criminal law standard used to determine whether a defendant has made *1035a knowing and voluntary waiver of a fundamental right.